Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 1 of 22 PageID #: 4965




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 THE UNITED STATES OF AMERICA,               )
                                             )
        Plaintiff/Counterclaim Defendant,    )
                                             )
        v.                                   )
                                             )
 GILEAD SCIENCES, INC.,                      )   C.A. No. 19-2103 (MN)
                                             )
        Defendant/Counterclaim Plaintiff,    )
                                             )
 and GILEAD SCIENCES IRELAND UC,             )
                                             )
        Defendant.                           )

                               MEMORANDUM OPINION

Laura D. Hatcher, Shamoor Anis, U.S. ATTORNEY’S Office, Wilmington, DE. Walter W. Brown,
Philip Charles Sternhell, Patrick C. Holvey, U.S. DEPARTMENT OF JUSTICE, Washington, D.C. –
Attorneys for Plaintiff.

Frederick L. Cottrell, III, Kelly E. Farnan, Alexandra M. Ewing, RICHARDS, LAYTON & FINGER,
P.A., Wilmington, DE. Ronald C. Machen, WILMER CUTLER PICKERING HALE AND DORR LLP,
Washington, DC. David B. Bassett, WILMER CUTLER PICKERING HALE AND DORR LLP, New
York, NY. Vinita C. Ferrera, Emily R. Whelan, George P. Varghese, Timothy A. Cook, WILMER
CUTLER PICKERING HALE AND DORR LLP, Boston, MA. – Attorneys for Defendants.




January 28, 2021
Wilmington, Delaware
Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 2 of 22 PageID #: 4966




NOREIKA, U.S. DISTRICT JUDGE:

       On May 29, 2020, Defendants Gilead Sciences, Inc. (“Gilead”) and Gilead Sciences Ireland

UC (“Gilead Ireland”) (collectively, “Defendants”) filed their Second Amended Answer and

Affirmative Defenses and Gilead’s Second Amended Counterclaims (D.I. 21) (“the Second

Amended Answer”). Before the Court are a motion to strike (D.I. 29) the equitable defenses raised

in the Second Amended Answer and a motion to dismiss (D.I. 30) Gilead’s counterclaims of

noninfringement and invalidity, which were filed by the United States of America (“Government”

or “Plaintiff”) on June 26, 2020. Both motions were fully briefed, (D.I. 29, 30, 35, 36, 40, 41),

and the Court heard argument on October 30, 2020, (D.I. 60). For the reasons set forth below,

Plaintiff’s motion to strike and motion to dismiss will be DENIED.

I.     BACKGROUND

       A.      Factual Background 1

       The Government alleges that the Department of Health and Human Services (HHS) is, by

virtue of its administrative control of the Centers for Disease Control and Prevention (CDC), the

owner of U.S. Patent Nos. 9,044,509 (“the ’509 Patent”), 9,579,333 (“the ’333 Patent”), 9,937,191

(“the ’191 Patent”) and 10,335,423 (“the ’423 Patent”) (collectively, “the Patents-in-Suit”). (D.I.

1 ¶ 10, 12). The Patents-in-Suit relate to two-drug regimens, known as pre-exposure prophylaxis

(PrEP), which were developed by researchers at CDC in the mid-2000s and effectively prevent

new HIV infections. (Id. ¶ 2, 5). These regimens consist of (1) emtricitabine (FTC) and

(2) tenofovir or a tenofovir prodrug. (Id. ¶ 2). Truvada and Descovy, medications developed by

Gilead, each contain FTC and a tenofovir prodrug. (Id. ¶¶ 47–49, 54). Gilead received approval




1
       Unless otherwise indicated, the facts recited are those alleged by Defendants in the Second
       Amended Answer. The Court, as it must at this stage, takes them as true.


                                                1
Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 3 of 22 PageID #: 4967




from the U.S. Food and Drug Administration (FDA) to sell Truvada as a PrEP regimen on

July 16, 2012. (D.I. 21 at 94 ¶ 14). Descovy was approved as a PrEP regimen by the FDA on

October 3, 2019. (D.I. 1 ¶ 57).

       Between 2004 and 2008, Gilead and CDC executed several Material Transfer Agreements

(“MTAs”), pursuant to which Gilead provided CDC with FTC, tenofovir, and tenofovir disoproxil

fumarate (TDF) 2 for use in CDC research. (Id. ¶ 120; see, e.g., D.I. 1, Ex. 30). Pursuant to

amendments to an MTA executed in 2005, Gilead continued to provide materials to CDC until

2014. (D.I. 21 at 73 ¶¶ 31–32).

       Under the terms of the MTAs, CDC was to “promptly disclose to [Gilead] all results, data,

and other information or materials derived from” any materials and confidential information

provided by Gilead, as well as to “promptly notify [Gilead] of any Inventions.” (D.I. 1 ¶¶ 122–

23). In addition to the MTAs, the Government and Gilead entered into a Clinical Trial Agreement

(“CTA”). (D.I. 21 at 75 ¶ 37). Under the CTA, Gilead agreed to provide antiviral products for a

clinic trial about HIV prevention in Botswana, and the Government agreed “to put the results of

the Trial, patentable or otherwise, in the public domain for all to use without obligation or

compensation to CDC” as well as “not to seek patent protection in connection with any inventions

that derive from the use of the Study Drug in the Trial.” (Id.).

       CDC filed U.S. Provisional Patent Application No. 60/764,811 (“the ’811 Provisional”) on

February 3, 2006. (D.I. 1 ¶ 128). On January 31, 2007, CDC filed U.S. non-provisional patent

Application No. 11/669,547 (“the ’547 Application”), claiming priority to the ’811 Provisional.

(Id.). All Patents-in-Suit claim priority to the ’811 Provisional and ’547 Application.




2
       TDF is a tenofovir prodrug. (D.I. 1 ¶ 49).


                                                 2
Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 4 of 22 PageID #: 4968




       The inventions described in the ’811 Provisional and the ’547 Application were the result

of the studies described in the MTAs, for which Gilead provided drugs to CDC. (D.I. 21 at 74

¶ 36). The Government relied on information derived from the Botswana trial contemplated in the

CTA to make decisions concerning prosecution of the ’547 Application. (Id. at 75 ¶ 37). The

Government breached its obligations under the MTAs and CTA because it “not only filed patent

applications seeking patent protection for purported ‘Inventions’ derived from the use of the

compounds Gilead supplied under the MTAs and CTA, but also failed to disclose to Gilead the

purported invention(s).” (Id. at 75 ¶ 38). Further, the Government did not provide notice of the

claimed inventions until October 2014 at the earliest and did not assert that Gilead required a

license under the Patents-in-Suit until March 11, 2016. (Id.).

       During prosecution of the Patents-in-Suit, the Government allegedly, knowingly, and

willfully failed to provide material information to the Patent Office relating to the inventiveness

of the claimed inventions. (Id. at 77 ¶ 45). In August 2019, Gilead filed petitions for inter partes

review of claims 1–18 of the ’509 Patent, see Petition, No. IPR2019-01453 (P.T.A.B. Aug. 21,

2019), and claims 1–17 of the ’333 Patent, see Petition, No. IPR2019-01454 (P.T.A.B. Aug. 21,

2019) (collectively, “the IPR Petitions”). Among the prior art asserted in the IPR Petitions were

CDC’s 2005 guidelines on post-exposure prophylaxis (PEP) 3 (“the CDC-PEP Guidelines”).

(D.I. 21 at 78 ¶ 47; see D.I. 21, Ex. J).        The CDC-PEP Guidelines were published on

January 21, 2005, more than one year before the February 3, 2006 filing of the ’811 Provisional.

(D.I. 21 at 79 ¶ 49; see also D.I. 1 ¶ 128). Two of the named inventors of the Patents-in-Suit,

Robert Janssen and Ronald Otten, were identified as “federal consultants” for the CDC-PEP



3
       Post-exposure prophylaxis is a regimen for preventing HIV infection which involves taking
       antiretroviral drugs shortly after a potential exposure that presents a substantial risk for
       such infection. (D.I. 1 ¶ 64).


                                                 3
Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 5 of 22 PageID #: 4969




Guidelines. (D.I. 21 at 78 ¶ 47). The CDC-PEP Guidelines identified a combination of TDF and

FTC as “one of two ‘preferred’ backbone combinations” for use in PEP and noted that Truvada is

an oral formulation containing a combination of TDF and FTC. (Id. at 78 ¶ 48).

       The Government did not disclose the CDC-PEP Guidelines to the Patent Office during

prosecution of the ’509 Patent and ’333 Patent, and the examiners did not consider the CDC-PEP

Guidelines. (Id. at 79 ¶ 52). Individuals with a duty to disclose material information during

prosecution, such as named inventors and prosecuting attorneys, allegedly failed to disclose the

CDC-PEP Guidelines during prosecution of the ’509 Patent and ’333 Patent. (Id. at 82 ¶ 62).

Defendants allege that claims 12–18 of the ’509 Patent and claims 12–17 of the ’333 Patent are

anticipated by the CDC-PEP Guidelines, and that reference renders all challenged claims of the

’509 and ’333 Patents obvious. (Id. at 79 ¶ 53). Furthermore, claim 12 and dependent claims 12–

18 of the ’509 Patent and claim 12 and dependent claims 14–17 of the ’333 Patent do not specify

that the two-drug regimen must be administered prior to an actual or potential exposure to HIV,

which is a key difference between PEP and PrEP. (Id. at 80 ¶¶ 54–55).

       The Government also did not disclose the CDC-PEP Guidelines in its initial application

for what would later issue as the ’191 Patent, and did not alert the examiner to the alleged

materiality of the reference even when it eventually disclosed the CDC-PEP Guidelines two

months after the original filing. (Id. at 80 ¶ 59). After that disclosure, the examiner rejected claims

in reliance on the CDC-PEP Guidelines, “noting that [the reference] disclosed the use of Truvada®

for PEP purposes and that it would have been obvious to treat uninfected individuals ‘who are

exposed to or at risk of exposure to HIV’ with Truvada®.” (Id. at 82 ¶ 61 (citing D.I. 21, Ex. O at

5–6)). Following this rejection, the patent application was amended to include a limitation

confining the claim to pre-exposure administration. (Id. at 82 ¶ 61 (citing D.I. 21, Ex. P at 3)).




                                                  4
Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 6 of 22 PageID #: 4970




          In addition, the Government allegedly encouraged the prescription and public use of

Truvada for PrEP purposes even before the FDA approved Truvada for that purpose in 2012. (Id.

at 67 ¶ 5). In January of 2011, CDC issued guidelines that identified “1 tablet of Truvada . . . daily

as part of [b]eginning [a] PrEP medication regimen.” (Id. (internal quotations omitted)). The

Government “actively encouraged [Gilead] to seek FDA approval for the PrEP indication for

Truvada,” (id.), and Truvada had already been publicly used for PrEP “before the inventions of

the [Patents-in-Suit] and/or more than one year before the earliest priority date to which each claim

of the [Patents-in-Suit] is entitled,” (id. at 96 ¶ 20). The Government alleges that Truvada had

earned Gilead more than $3 billion from global sales in 2012, (D.I. 1 ¶ 174; D.I. 1, Ex. 63 at 3),

and more than $6.7 billion from domestic sales since the ’509 Patent was issued in mid-2015, (id.

¶ 255).

          B.    Procedural Background

          On November 6, 2019, the Government filed this suit against Defendants.                The

Government alleges that Gilead’s actions with respect to Truvada and Descovy for PrEP constitute

willful infringement of the ’509 Patent and the ’423 Patent. (D.I. 1 ¶¶ 282–85, 307–10). It further

alleges that Gilead’s actions with respect to Truvade for PrEP constitute willful infringement of

the ’333 Patent and the ’191 Patent. (Id. ¶¶ 291–94, 299–302).

          Defendants filed their Answer and Affirmative Defenses and Gilead’s Counterclaims

(D.I. 7) on January 23, 2020. In that filing, Defendants did not directly address sovereign

immunity. (D.I. 7 at 70 ¶¶ 3–4). Pursuant to a joint stipulation, (D.I. 11), Defendants filed their

First Amended Answer and Affirmative Defenses and Gilead’s First Amended Counterclaims

(D.I. 13) on March 27, 2020. On May 15, 2020, the Government filed a Motion to Strike equitable

affirmative defenses (D.I. 16) and a Motion to Dismiss for failure to state a claim and lack of




                                                  5
Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 7 of 22 PageID #: 4971




subject matter jurisdiction (D.I. 17). Pursuant to another joint stipulation, (D.I. 19), Defendants

filed the Second Amended Answer on May 29, 2020.

         The Second Amended Answer pleads fifteen affirmative defenses: failure to state a claim

for relief, non-infringement, invalidity, unclean hands, inequitable conduct, derivation, safe

harbor, acquiescence and/or estoppel, implied waiver, no willfulness, no exceptional case, no

recovery of costs, failure to mitigate, no standing, and no constitutional authority. (D.I. 21 at 66–

90 ¶¶ 1–86). Defendants allege that the Government has waived its immunity from equitable

defenses for three reasons. First, because the Government has acted in a proprietary capacity,

rather than a sovereign capacity, by obtaining and asserting patent rights. (Id. at 77 ¶ 43, 84 ¶ 67,

86 ¶ 72, 88 ¶ 79, 89 ¶ 84). Second, because the Government engaged in affirmative misconduct.

(Id. at 77 ¶ 43, 84 ¶ 67, 86 ¶ 72, 88 ¶ 79, 89 ¶ 84). Third, because immunity from equitable

defenses would result in serious injustice to Defendants because it would “expose Defendants to

greater potential liability as a direct result of [Gilead’s] efforts to work with the Government to

mitigate the HIV crisis and promote public health.” (Id. at 77 ¶ 43, 84 ¶ 67, 86 ¶ 72, 88 ¶ 79, 89

¶ 84).

         In the Second Amended Answer, Gilead also asserts numerous counterclaims: declaratory

judgment of non-infringement of the ’509 Patent (Count I), declaratory judgment of invalidity of

the ’509 Patent (Count II), declaratory judgment of non-infringement of the ’333 Patent (Count

III), declaratory judgment of invalidity of the ’333 Patent (Count IV), declaratory judgment of

non-infringement of the ’191 Patent (Count V), declaratory judgment of invalidity of the ’191

Patent (Count VI), declaratory judgment of non-infringement of the ’423 Patent (Count VII), and

declaratory judgment of invalidity of the ’423 Patent (Count VIII).




                                                 6
Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 8 of 22 PageID #: 4972




       The Second Amended Answer alleges that sovereign immunity has been waived for two

reasons. First, that because Gilead’s counterclaims “arise from the same transactions that gave

rise to the Government’s suit, seek relief of the same kind or nature as the Government’s suit (i.e.,

a finding on whether the claims of the [Patents-in-Suit] are valid and infringed), and do not seek

an amount of relief that is in excess of the Government’s claims (i.e., because they seek only

declaratory relief),” the counterclaims sound properly in recoupment. (D.I. 21 at 92 ¶ 5). Second,

that because the counterclaims “seek only declaratory relief, not money damages; because HHS,

CDC, and/or their employees acted unlawfully in their official capacities in obtaining the [Patents-

in-Suit], which claim subject matter that is not patentable; and because HHS and/or its employees

acted unlawfully in their official capacities in asserting that Gilead infringes the claims of the

[Patents-in-Suit] and demanding that Gilead license the [Patents-in-Suit],” (id. at 93 ¶ 6), the

counterclaims fall within the scope of 5 U.S.C. § 702, which provides that an action “seeking relief

other than money damages and stating a claim that an agency or an officer or employee thereof

acted or failed to act in an official capacity or under color of legal authority shall not be dismissed

nor relief therein be denied on the ground that it is against the United States,” 5 U.S.C. § 702.

Gilead alleges that, either or both of these waivers are sufficient to give this Court subject matter

jurisdiction over the counterclaims brought in the Second Amended Answer. (See id. at 92 ¶ 4).

       On June 26, 2020, the Government filed the present Motion to Strike (D.I. 29) and Motion

to Dismiss for lack of subject matter jurisdiction (D.I. 30). The Motion to Strike is directed at

Gilead’s equitable affirmative defenses, which the Government specifies as Defendants’ Fourth

Affirmative Defense (Unclean Hands), Fifth Affirmative Defense (Inequitable Conduct), Eighth

Affirmative Defense (Acquiescence and/or Estoppel), Ninth Affirmative Defense (Implied

Waiver), and Thirteenth Affirmative Defense (Failure to Mitigate). (D.I. 29 at 19 n.9).




                                                  7
Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 9 of 22 PageID #: 4973




II.    LEGAL STANDARD

       A.      Standard Pursuant to Rule 12(f)

       A court “may strike from a pleading an insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “An affirmative defense is insufficient

if it is not recognized as a defense to the cause of action.” U.S. ex rel. Spay v. CVS Caremark

Corp., No. 09-4672, 2013 WL 1755214, at *1 (E.D. Pa. Apr. 24, 2013) (quoting Total

Containment, Inc. v. Environ Prods., Inc., No. 91–7911, 1992 WL 208981, at *1 (E.D. Pa.

Aug. 19, 1992)). Motions to strike are generally “disfavored.” Symbol Techs., Inc. v. Aruba

Networks, Inc., 609 F. Supp. 2d 353, 356 (D. Del. 2009) (citing Seidel v. Lee, 954 F.Supp. 810,

812 (D.Del.1996)). The Third Circuit has cautioned that “a court should not grant a motion to

strike a defense unless the insufficiency of the defense is ‘clearly apparent.’” Cipollone v. Liggett

Grp., Inc., 789 F.2d 181, 188 (3d Cir. 1986). “When ruling on a motion to strike, the [c]ourt must

construe all facts in favor of the nonmoving party and deny the motion if the defense is sufficient

under law.” Symbol Techs., 609 F. Supp. 2d at 356 (quoting Procter & Gamble Co. v. Nabisco

Brands, Inc., 697 F.Supp. 1360, 1362 (D.Del.1988)) (internal quotations omitted).

       B.      Standard Pursuant to Rule 12(b)(1)

       “Sovereign immunity not only protects the United States from liability, it deprives a court

of subject matter jurisdiction over claims against the United States.” Richards v. United States,

176 F.3d 652, 654 (3d Cir. 1999). “If the court determines . . . it lacks subject matter jurisdiction,

the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3). A plaintiff bears the burden of

establishing subject matter jurisdiction. Lincoln Ben. Life Col. v. AEI Life, LLC, 800 F.3d 99, 105

(3d Cir. 2015). Motions brought under Rule 12(b)(1) for lack of subject matter jurisdiction may

present either a facial or factual challenge to the court’s jurisdiction. Id. A challenge is facial




                                                  8
Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 10 of 22 PageID #: 4974




when a motion to dismiss is filed prior to an answer and asserts that the complaint is jurisdictionally

deficient on its face. Cardio-Medical Assoc., Ltd. v. Crozer-Chester Medical Center, 721 F.2d 68,

75 (3d Cir. 1983). In reviewing a facial challenge under Rule 12(b)(1), the standards relevant to

Rule 12(b)(6) apply. Lincoln, 800 F.3d at 105 (“In reviewing a facial attack, the court must only

consider the allegations of the complaint and documents referenced therein and attached thereto,

in the light most favorable to the plaintiff”).

        C.      Standard Pursuant to Rule 12(b)(6)

        When presented with a motion to dismiss for failure to state a claim pursuant to

Rule 12(b)(6), district courts conduct a two-part analysis. Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009). First, the Court separates the factual and legal elements of a claim,

accepting “all of the complaint’s well-pleaded facts as true, but [disregarding] any legal

conclusions.” Id. at 210–11. Second, the Court determines “whether the facts alleged in the

complaint are sufficient to show . . . a ‘plausible claim for relief.’” Id. at 211 (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009)).

        “To survive a motion to dismiss, a civil plaintiff must allege facts that ‘raise a right to relief

above the speculative level on the assumption that the allegations in the complaint are true (even

if doubtful in fact).’” Victaulic Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Dismissal under Rule 12(b)(6) is appropriate if a

complaint does not contain “sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570); see also

Fowler, 578 F.3d at 210. A claim is facially plausible “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. The Court is not obligated to accept as true “bald assertions” or




                                                    9
Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 11 of 22 PageID #: 4975




“unsupported conclusions and unwarranted inferences.” Morse v. Lower Merion Sch. Dist.,

132 F.3d 902, 906 (3d Cir. 1997); Schuylkill Energy Res., Inc. v. Pennsylvania Power & Light Co.,

113 F.3d 405, 417 (3d Cir. 1997). Instead, “[t]he complaint must state enough facts to raise a

reasonable expectation that discovery will reveal evidence of [each] necessary element” of a

plaintiff’s claim.   Wilkerson v. New Media Tech. Charter Sch. Inc., 522 F.3d 315, 321

(3d Cir. 2008) (internal quotation marks omitted).

III.   DISCUSSION

       A.      Motion to Strike

       The Government repeatedly asserts that “[w]hen the United States seeks relief in its courts,

the general rule is that it is not subject to any equitable defenses.” (D.I. 29 at 3 (emphasis in

original), D.I. 40 at 1). Although the Government has in the past advocated for such a “sweeping

rule,” the Supreme Court has declined to adopt one. Office of Pers. Mgmt. v. Richmond, 496 U.S.

414, 423 (1990); see Heckler v. Cmty. Health Servs. of Crawford Cty., Inc., 467 U.S. 51, 60 (1984)

(“We have left the issue open in the past, and do so again today.”); see also Burnside-Ott Aviation

Training Ctr., Inc. v. United States, 985 F.2d 1574, 1581 (Fed. Cir. 1993) (rejecting interpretation

of Richmond as standing for “the proposition that equitable estoppel will not lie against the

government for any monetary claim”). Rather, the general rule is that when the United States

brings suit in its sovereign capacity, it is not subject to equitable defenses. United States v.

Georgia-Pac. Co., 421 F.2d 92, 100–01 (9th Cir. 1970). When the government acts in its

proprietary capacity, however, equitable defenses may be asserted. Id. at 100–01, 100 n.17

(collecting cases); United States v. Banks, 115 F.3d 916, 919 (11th Cir. 1997); United States v.

Philip Morris Inc., 300 F. Supp. 2d 61, 72, 75 (D.D.C. 2004). Even when the government acts in

its sovereign capacity, courts have suggested that equitable defenses may be permitted when




                                                10
Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 12 of 22 PageID #: 4976




authorized by a clear expression of Congress, see Banks, 115 F.3d at 919 (discussing application

of statute of limitations to claims brought by the federal government in its sovereign capacity), or

when supported by proof of the traditional elements of estoppel as well as affirmative misconduct

by the United States, see Richmond, 496 U.S. at 421–22, ATC Petroleum, Inc. v. Sanders, 860 F.2d

1104, 1111 (D.C. Cir. 1988).

       Defendants argue that equitable defenses may be asserted in this case for two reasons.

First, they contend that the defenses are expressly authorized by the Patent Act. (D.I. 35 at 10

(citing 35 U.S.C. § 282)). Second, they argue that in bringing this suit the Government has acted

in a proprietary capacity and has thereby opened the door to equitable defenses. (Id. at 12).

       The parties acknowledge that, for purposes of the motion to strike, the four enforceability

defenses – unclean hands, inequitable conduct, acquiescence and/or estoppel, and implied waiver –

rise and fall together, and the affirmative defense of failure to mitigate has separate considerations.

(D.I. 60 at 43:4–7, 46:7–8). Therefore, this Court will address the enforceability defenses

collectively.

                1.     Express Authorization Under 35 U.S.C. § 282

       Defendants contend that enforceability defenses may be asserted against the Government

because § 282 specifies that certain defenses, including unenforceability, “shall be defenses in any

action involving the validity or infringement of a patent.” (D.I. 35 at 10 (quoting 35 U.S.C.

§ 282(b)(1))). Defendants reason that because this is a case for patent infringement, it falls within

the scope of “any action involving the . . . infringement of a patent.” (Id. (quoting 35 U.S.C.

§ 282(b)(1))). In response, the Government suggests that this reading of § 282 “hinges on a

misreading of the law” and points to the Supreme Court’s analysis in SCA Hygiene Products

Aktiebolag v. First Quality Baby Products, LLC, 137 S. Ct. 954 (2017), to argue that § 282




                                                  11
Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 13 of 22 PageID #: 4977




incorporates a pre-existing common law rule barring equitable defenses against the government.

(D.I. 40 at 2–3).

       The Court agrees that Defendants’ proposed interpretation of § 282, which would allow

equitable defenses in all patent actions brought by the government, is too broad. As with any

statute, there is a presumption that the 1952 Congress passed § 282 “against the background of

general common-law principles.” SCA Hygiene, 137 S. Ct. at 966 (2017). And the general

principle that equitable defenses could not be asserted against the United States “in a suit brought

by them as a sovereign government [was] established past all controversy or doubt” in 1888.

United States v. Beebe, 127 U.S. 338, 344 (1888). Although that rule had not been explicitly

applied in patent cases, “[p]atent law is governed by the same common-law principles . . . as other

areas of civil litigation.” SCA Hygiene, 137 S. Ct. at 964 (citation omitted). There is nothing in

the text of § 282 to suggest that Congress intended to vitiate the long-established rule for all patent

infringement actions brought by the government, regardless of whether the government acts in its

sovereign or proprietary capacity.       Thus, § 282 alone cannot allow Defendants to assert

enforceability defenses.

               2.      Sovereign Versus Proprietary Capacity

       When the government carries out “its unique governmental functions for the benefit of the

whole public,” it acts in its sovereign role. Georgia-Pac. Co., 421 F.2d at 101. On the other hand,

when the government “divests itself of its sovereign character as to [a] particular transaction . . .

[it] submits to the same law as governs individuals under like circumstances” and is said to act in

its proprietary capacity. Id. There is no clear rule distinguishing sovereign from proprietary

actions, but there are several trends in the case law that are instructive here. Courts looking at

cases involving real property have held that the United States acts in its sovereign capacity when




                                                  12
Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 14 of 22 PageID #: 4978




it brings a suit “to enforce and maintain its policy respecting lands which it holds in trust for all

the people.” Utah Power & Light Co. v. United States, 243 U.S. 389, 409 (1917). In the contract

context, the government acts as a private party, and is therefore subject to the same laws as other

litigants. Georgia-Pac. Co., 421 F.2d at 101. Finally, courts have carved out an exception for the

United States Postal Service, reasoning that because it is uniquely structured to be “a nearly self-

sustaining enterprise competitive with other commercial ventures,” only the traditional elements

of estoppel need be shown. Azar v. U.S. Postal Serv., 777 F.2d 1265, 1271 (7th Cir. 1985).

       Here, Plaintiff suggests that because Congress passed the Bayh-Dole Act expressly

authorizing the federal government to “apply for, obtain, and maintain patents . . . on inventions

in which the Federal Government owns a right, title, or interest” and then act “to protect and

administer rights to federally owned inventions,” such action is always necessarily taken in a

sovereign capacity. (D.I. 29 at 9 (quoting 35 U.S.C. § 207(a))). Applying for, obtaining, and

enforcing patents, however, are not “unique governmental functions,” Georgia-Pac. Co., 421 F.2d

at 101, and are routinely performed by private research entities. 4

       Moreover, the distribution rules for royalty payments confirm that actions under the Bayh-

Dole Act are not categorically sovereign. Royalties are paid first to the inventor(s) of the licensed

technology, then are used to provide incentives to other laboratory employees, and then may be

used by the relevant agency’s laboratories to reward employees, to “further scientific exchange



4
       Indeed, there is some evidence that the Bayh-Dole Act was intended to allow the
       government to manage its intellectual property more like private entities, such as
       universities. Prior to the Bayh-Dole Act, the government could grant only nonexclusive
       licenses for its patents, and less than 4% of the government’s patent portfolio had been
       successfully licensed. S. Rep. No. 96-480, at 2 (1979). Universities, meanwhile, could
       offer exclusive licenses and had been able to successfully license 33% of their patent
       portfolios. Id. By passing the Bayh-Dole Act, Congress authorized the government to
       grant “nonexclusive, exclusive, or partially exclusive licenses,” 35 U.S.C. § 207(a)(2), and
       thus to act more like a private entity with respect to its patent portfolio.


                                                 13
Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 15 of 22 PageID #: 4979




among the laboratories,” for “education and training of employees [and] other activities that

increase the potential for transfer of the technology of the laboratories,” for “payment of expenses

incidental to the administration and licensing of intellectual property,” or, more generally, for

“scientific research and development consistent with the . . . missions and objectives of the

laboratory.” 15 U.S.C. § 3710c(a)(1). Royalties are paid into the Treasury only if the initial

payments received are very large or if, after all research expenditures, there are still funds

remaining after two years. 15 U.S.C. § 3710c(a). 5

       This does not mean that all action taken under the Bayh-Dole Act is of a proprietary nature.

It is possible that, under certain circumstances, the Government could be found to act in a sovereign

capacity when it obtains and asserts patent rights. See Portmann v. United States, 674 F.2d 1155,

1160–1161 & 1161 n.17 (7th Cir. 1982) (noting that, despite the general rule, some government

contracts are exercises of sovereign responsibility). The allegations concerning the Government’s

actions in this case, however, are that it has acted in a proprietary capacity.

       The Government argues that, under the Bayh-Dole Act, it is called to “protect the public

against nonuse or unreasonable use of inventions,” 35 U.S.C. § 207(a), not to “act in a proprietary

capacity, concerned only with extracting all the profits the market can bear at the expense of

consumers.” (D.I. 29 at 10). It does not, however, argue that this case is one involving nonuse or

even unreasonable use. Nor could it.

       The ’811 Provisional and ’547 Application to which the Patents-in-Suit claim priority were

filed in 2006 and 2007, respectively. (D.I. 1 ¶ 128). At that time, the Government was already




5
       Much like the Postal Service is “a nearly self-sustaining enterprise competitive with other
       commercial ventures,” Azar, 777 F.2d at 1271, agencies that license patents are meant to
       use the royalties to recoup their investment and reward their researchers. See S. Rep. No.
       96-480, at 3.


                                                  14
Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 16 of 22 PageID #: 4980




aware that Truvada was used for PEP. (See D.I. 21 at 78 ¶¶ 47–48). Even before Gilead received

FDA approval to market Truvada for PrEP, the Government identified Truvada as “part of

[b]eginning [a] PrEP medication regimen.” (Id. at 67 ¶ 5). The Government “actively encouraged

[Gilead] to seek FDA approval for the PrEP indication for Truvada.” (Id.). In the same year that

approval was granted, the Government alleges that Gilead earned more than $3 billion dollars from

global sales of Truvada. (D.I. 1 ¶ 174). Nonetheless, the Government purportedly did not provide

notice of the claimed inventions until October 2014 and did not assert that Gilead required a license

for the Patents-in-Suit until March 11, 2016. (D.I. 21 at 75 ¶ 38). In the intervening years, the

Government could not have been concerned about nonuse of a federally-funded invention.

       Indeed, the Government is aware that Defendants have developed Truvada and Descovy

into “a multibillion dollar market,” (D.I. 60 at 58:6), and Gilead has earned more than $6.7 billion

from domestic sales of Truvada since the ’509 Patent was issued, (D.I. 1 ¶ 255). As the

Government acknowledged during argument, “where the product was ultimately very successful,

the government is seeking to license this.” (D.I. 60 at 63:3–4). Thus, the Government is acting in

furtherance of one of the goals of every private research entity, as well as of the Bayh-Dole Act:

“to stimulate a greater return on the billions of dollars spent each year by the Government on its

research and development programs.” S. Rep. No. 96-480, at 3.

       Even if the facts in this case did not clearly point towards proprietary action, the allegations

in the Second Amended Answer, taken as true, rise to the level of affirmative misconduct necessary

to permit equitable defenses in this case. The Government asserts that equitable defenses are

permitted only upon a showing of “affirmative, egregious government misconduct.” (D.I. 29 at

14). Here, Defendants have alleged that the Government breached its contractual obligations under

the MTAs and CTA when it failed to disclose to Gilead the inventions underlying the Patents-in-




                                                 15
Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 17 of 22 PageID #: 4981




Suit. (D.I. 21 at 75 ¶ 38). Defendants have also alleged that at least two of the Patents-in-Suit

were obtained because government employees knowingly withheld material information from the

Patent Office during prosecution, despite a duty to disclose such information. (Id. at 79 ¶¶ 52–53,

82 ¶ 62). The alleged violations of the duties of disclosure and candor, as well as the potential

fraud on the Patent Office, are examples of affirmative government misconduct, and sufficient to

permit Defendants’ unenforceability defenses.

       Thus, because the Government has acted in a proprietary capacity in bringing this suit and

because there has been a showing of affirmative misconduct, the four enforceability defenses –

unclean hands, inequitable conduct, acquiescence and/or estoppel, and implied waiver – are legally

sufficient and will not be stricken.

               3.      Failure to Mitigate

       Defendants have also asserted an affirmative defense of failure to mitigate, explaining that

if the Government intends to seek damages measured by harm it has sustained, rather than a

reasonable royalty, this defense is proper because the Government has acted in a proprietary

capacity. (D.I. 35 at 20). The Government argues that its “efforts to patent and license innovative

PrEP regimens to commercial entities like Gilead and, in turn, to enforce its patents when

necessary to protect the public’s investment and interest in its inventions” should be “free from

the second-guessing Gilead’s defense requires.” (D.I. 29 at 17). In support, the Government cites

cases holding that a defense of failure to mitigate cannot be asserted against the Federal Deposit

Insurance Corporation (FDIC) based on its dealings with failing financial institutions. (Id. (citing

FDIC v. Mijalis, 15 F.3d 1314, 1324 (5th Cir. 1994); FDIC v. Oldenburg, 38 F.3d 1119, 1121–22

(10th Cir. 1994); FDIC v. Bierman, 2 F.3d 1424, 1441 (7th Cir. 1993))). The FDIC, however, is

a unique institution and “special public policy considerations distinguish banking cases from




                                                16
Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 18 of 22 PageID #: 4982




ordinary tort cases where these affirmative defenses are normally available.” Oldenburg, 38 F.3d

at 1121. As explained above, in this case the Government has acted in a proprietary capacity, and

therefore this case does not have the same “special public policy considerations.”

       Moreover, the insufficiency of Defendants’ failure to mitigate defense is not “clearly

apparent” so as to warrant striking the defense. See Cipollone, 789 F.2d at 188. The Government’s

damages theory is unclear at this stage and, to the extent it will seek damages measured by harm

it has sustained, Defendants have alleged sufficient facts to sustain the defense. Defendants have

pleaded that, despite filing the ’811 Provisional in 2006, (D.I. 1 ¶ 128), and “actively

encourage[ing Gilead] to seek FDA approval for the PrEP indication for Truvada,” (D.I. 21 at 67

¶ 5), the Government did not provide notice of the claimed inventions under October 2014 and did

not assert that Gilead required a license for the Patents-in-Suit until March 11, 2016, (Id. at 75

¶ 38). At this early stage of litigation and when faced with a “disfavored” motion to strike, Symbol

Techs., 609 F. Supp. 2d at 356, these allegations are sufficient to permit the assertion of the failure

to mitigate defense.

       B.      Motion to Dismiss

       The Government argues that Gilead’s counterclaims of noninfringement and invalidity for

each of the Patents-in-Suit should be dismissed because Gilead has failed to establish a legally

sufficient waiver of sovereign immunity. (D.I. 30 at 2). In response, Gilead contends that

(1) 5 U.S.C. § 702 waives the Government’s sovereign immunity for Gilead’s requests for

declaratory relief, (D.I. 36 at 2 (citing 5 U.S.C. § 702)), and (2) under the doctrine of recoupment,

the Government has waived sovereign immunity for counterclaims that arise from the same issues

of fact and law as the Government’s own claims, (id. at 6).




                                                  17
Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 19 of 22 PageID #: 4983




               1.      Waiver Under 5 U.S.C. § 702

       Section 702 provides:

               A person suffering legal wrong because of agency action, or
               adversely affected or aggrieved by agency action within the
               meaning of a relevant statute, is entitled to judicial review thereof.
               An action in a court of the United States seeking relief other than
               money damages and stating a claim that an agency or an officer or
               employee thereof acted or failed to act in an official capacity or
               under color of legal authority shall not be dismissed nor relief
               therein be denied on the ground that it is against the United States or
               that the United States is an indispensable party. . . .

5 U.S.C. § 702. The Federal Circuit considered § 702 in the context of a patent case in Delano

Farms Co. v. California Table Grape Commission, 655 F.3d 1337 (Fed. Cir. 2011). In Delano,

the plaintiffs had licensed three patented varieties of grapevines from the California Table Grape

Commission, which had been granted the right to sublicense the patents by the patent owner, the

United States Department of Agriculture (“USDA”). Id. at 1340. The plaintiffs subsequently

brought an action in the United States District Court of the Eastern District of California, seeking

a declaratory judgment that all three patents were invalid because of prior use and one patent was

unenforceable because of inequitable conduct during prosecution. Id. The Commission and

USDA moved to dismiss the declaratory judgment claims, arguing that, as the patentee, the USDA

was an indispensable party but could not be joined due to sovereign immunity. Id. at 1341. The

Federal Circuit concluded that, although the underlying patent dispute was not within the category

of agency actions for which the APA prescribes a right to judicial review, it nonetheless fell within

the waiver of sovereign immunity in § 702. Id. at 1344. The court held that:

               [S]ection 702 . . . waives sovereign immunity for non-monetary
               claims against federal agencies, subject to the limitations in
               subsections (1) and (2). It is not limited to “agency action” or “final
               agency action,” as those terms are defined in the APA. We therefore
               conclude that the waiver of sovereign immunity in section 702 is
               broad enough to allow Delano to pursue equitable relief against the
               USDA on its patent law claims.


                                                 18
Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 20 of 22 PageID #: 4984




Id.

       Defendants argue that Delano applies to Gilead’s counterclaims of non-infringement and

invalidity. (D.I. 36 at 3). The Government, however, contends that Delano is inapposite for two

reasons. First, the Government argues that Gilead has not pleaded that “an agency or an officer or

employee thereof acted or failed to act in an official capacity or under color of legal authority,”

5 U.S.C. § 702, and that Gilead’s counterclaims are therefore “far different substantively” from

the claims which established a waiver of sovereign immunity in Delano. (D.I. 30 at 9). Second,

the Government argues that HHS’s actions are not subject to judicial review under § 702 because

they were “committed to agency discretion by law” and therefore fall within an exception to the

Administrative Procedure Act. (Id. at 12 (quoting 5 U.S.C. § 701(a)(2))). The Government asserts

that the Delano court did not address the question of whether § 701(a)(2) precludes review of

governmental actions related to patent rights, but directs this Court’s attention to Southern

Research Institute v. Griffin Corporation, in which the Eleventh Circuit held that an agency’s

discretion to assign or transfer federal patent rights was so broad as to be unreviewable. (Id. at 13

(citing S. Research Inst. v. Griffin Corp., 938 F.2d 1249, 1255 (11th Cir. 1991)).

       The Court agrees with Defendants. The claims at issue here are comparable to those at

issue in Delano and the Second Amended Answer has sufficiently pleaded that “an agency or an

officer or employee thereof acted or failed to act in an official capacity or under color of legal

authority,” 5 U.S.C. § 702. The Delano plaintiffs had alleged that a government employee and

named inventor had committed an invalidating prior use of the patented grape varieties and

subsequently failed to inform the Patent Office of that use. Delano, 655 F.3d at 1340–41. In the

present case, Gilead has alleged that government employees applied for the Patents-in-Suit despite

their knowledge of the CDC-PEP Guidelines, which constitute material prior art that would have




                                                 19
Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 21 of 22 PageID #: 4985




invalidated “all challenged claims of the ’509 Patent and ’333 Patent.” (D.I. 21 at 79 ¶ 52–53).

Gilead has further alleged that individuals with a duty to disclose material information during

patent prosecution, such as inventors and prosecuting attorneys, failed to make such disclosures

during the prosecutions of both the ’509 and ’333 Patents. (Id. at 82 ¶ 62). According to Gilead,

the named inventors failed to make these disclosures to the Patent Office despite the fact that two

of the named inventors of the Patents-in-Suit were identified as “federal consultants” for the CDC-

PEP Guidelines. (Id. at 78 ¶ 47). Thus, Defendants’ allegations here are comparable to those

made by the plaintiffs in Delano.

       Despite the Government’s reliance on Southern Research, the question of sovereign

immunity in this case is resolved by the Federal Circuit’s decision in Delano. Sovereign immunity

issues in patent cases are governed by Federal Circuit law “in light of the special important of

ensuring national uniformity on such questions.” Delano, 655 F.3d at 1343 (citing Pennington

Seed, Inc. v. Produce Exch. No. 299, 457 F.3d 1334, 1338 (Fed. Cir. 2006)). The Delano court

stated that the APA “waives sovereign immunity for any action stating a claim against the United

States (or its officers or employees) and seeking relief other than money damages,” id. at 1344,

and relied on the legislative history of the statute to conclude that waiver of sovereign immunity

was not meant to be limited to actions arising under the APA itself or under statutes directed at the

review of “agency action,” id. at 1345. That decision is binding on this Court.

       To the extent that the Government argues that Delano does not govern this case because

the Federal Circuit did not address whether § 701(a)(2) precludes review of governmental actions

in obtaining and maintaining patents, (D.I. 30 at 13), it is equally true that Southern Research did

not address the application of § 701(a)(2) to an agency’s decision to obtain a patent beyond a brief




                                                 20
Case 1:19-cv-02103-MN Document 61 Filed 01/28/21 Page 22 of 22 PageID #: 4986




mention in a footnote, see Southern Research, 938 F.2d at 1254 n.9. Thus, Delano applies to

Gilead’s counterclaims and Gilead has established a waiver of sovereign immunity.

       Having concluded that sovereign immunity has been waived under 5 U.S.C. § 702, the

Court does not reach the remaining argument under the doctrine of recoupment.

IV.    CONCLUSION

       For the foregoing reasons, the Government’s motion to strike and motion to dismiss are

DENIED. An appropriate order will follow.




                                              21
